

	

		II

		109th CONGRESS

		1st Session

		S. 1046

		IN THE SENATE OF THE UNITED STATES

		

			May 17, 2005

			Mr. Kyl (for himself,

			 Mr. Talent, Mr.

			 Brownback, Mr. Inhofe,

			 Mr. Stevens, Mr. Coburn, Mr.

			 Bunning, and Mr. Thune)

			 introduced the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To amend title 28, United States Code, with respect to

		  the jurisdiction of Federal courts over certain cases and controversies

		  involving the Pledge of Allegiance.

	

	

		1.Short titleThis Act may be cited as the

			 Pledge Protection Act of

			 2005.

		2.Limitation on

			 jurisdiction

			(a)In

			 GeneralChapter 99 of title 28, United States Code, is amended by

			 adding at the end the following:

				

					1632.Limitation on

				jurisdiction

						(a)Except as provided in subsection (b), no

				court created by Act of Congress shall have any jurisdiction, and the Supreme

				Court shall have no appellate jurisdiction, to hear or decide any question

				pertaining to the interpretation of, or the validity under the Constitution of,

				the Pledge of Allegiance, as defined in section 4 of title 4, or its

				recitation.

						(b)The limitation in

				subsection (a) does not apply to—

							(1)any court established by Congress under its

				power to make needful rules and regulation respecting the territory of the

				United States; or

							(2)the Superior Court

				of the District of Columbia or the District of Columbia Court of

				Appeals.

							.

			(b)Clerical

			 AmendmentThe table of sections at the beginning of chapter 99 of

			 title 28, United States Code, is amended by adding at the end the following new

			 item:

				

					

						1632. Limitation on

				jurisdiction.

					

					.

			

